DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200019754 A1 (Adato), in view of US 20190371134 A1 (Chen).
Regarding Claims 1, 7 and 13 Adato teaches:
A computer device comprising: at least one processor, and a storage device that stores one or more programs, which when executed by the at least one processor, causes the at least one processor to: receive a three-dimensional scanned image of materials, wherein the three-dimensional scanned image is scanned by an X-ray machine; pre-process the three-dimensional scanned image; identify each type of the materials through a pre-trained material classification model based on the three-a system configuration that relies on captured images to determine product types and numbers of product type, and quality of product of each and every type, e.g. Figs. 11A-D and 13A-B, determine missing/misplaced/wrong priced product types and empty space shelf; Fig. 18, using sizes to classify product type, Figs. 21A-B using price to classify product type; Fig. 23 using price label to classify product type; and etc., [0470] image maybe 2D or 3D images; Figs. 8A-9, space may contain one product type or multiple product types; Figs. 42A-B and [0760]-[0761], process to determine the quality of product type, e.g. [0169] duration time (i.e. the system uses features of product for product quality checking); [0120]-[0121], system may use machine learning algorithm for classifying product type and etc.) .
Adato does not illustrate explicitly on extracting feature sub-images. However, Chen teaches (Chen: Fig. 6C, images of detailed features of a product is extracted for further analysis). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Adato with c extracting feature sub-images as further taught by Chen. The advantage of doing so is to enable a self-check system to ensure all items are in place for check out based on computer vision (Chen: [0003]).
Regarding Claims 2, 8 and 14, Adato as modified teaches all elements of Claims 1, 7 and 13 respectively. Adato as modified further teaches:
image sensor 310 collects data and transform it into an image, where converting from color image into a gray image is known method in the field).
Regarding Claims 3, 9 and 15, Adato as modified teaches all elements of Claims 1, 7 and 13 respectively. Adato as modified further teaches:
The computer device based on claim 1, wherein the at least one processor is further caused to: identify a plurality of materials in the three-dimensional scanned image; obtain a plurality of sub-images by cutting the three-dimensional scanned image according to the identified materials; and obtain types of materials by inputting the plurality of sub-images to the pre-trained material classification model (Adato: Figs. 42A-B and [0760]-[0761], process to determine the quality of product type, e.g. [0169] duration time (i.e. the system uses features of product for product quality checking); [0120]-[0121], system may use machine learning algorithm for classifying product type and etc.; Chen: Fig. 6C, images of detailed features of a product is extracted for further analysis).
Regarding Claims 4, 10 and 16, Adato as modified teaches all elements of Claims 1, 7 and 13 respectively. Adato as modified further teaches:
The computer device based on claim 1, wherein the at least one processor is further caused to: calculate a qualified rate of the materials (Adato: Fig. 42A-B, there are multiple quality thresholds to separate qualities of product, where the quality rate can be derived from numbers of product and numbers of below quality thresholds).
Regarding Claims 5, 11 and 17, Adato as modified teaches all elements of Claims 1/4, 7/10 and 13/16 respectively. Adato as modified further teaches:
The computer device based on claim 4, wherein the qualified rate of the materials is calculated by: determining whether the materials meet requirements by comparing the sub-images with pre-stored standard material images; counting a second total number of the materials that meet the requirements; and calculating the qualified rate of the materials according to the second total number divided by the first total number (Adato: Fig. 42A-B, there are multiple quality thresholds to separate qualities of product, where the quality rate can be derived from numbers of product and numbers of below quality thresholds; Chen: Fig. 6C, extracting feature sub-images).
Regarding Claims 6, 12 and 18, Adato as modified teaches all elements of Claims 1/4-5, 7/10-11 and 13/16-17 respectively. Adato as modified further teaches:
The computer device based on claim 5, wherein the at least one processor is further caused to: calculate a similarity value between a sub-image and the pre-stored standard material image; compare the similarity value with a preset similarity value; in response that the similarity value is greater than or equal to the preset similarity value, determine that the materials meet the requirements; or in response that the similarity value is less than the preset similarity value, determine that the material does not meet the requirements (Chen: Figs. 7A-B, confidence values, where the classification are pre-trained in supervisor mode with pre-stored standard images).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649